Sill, Justice.
The right to an order pro confesso, against a Defendant who has been proceeded against as a non-resident, and who has not appeared, is derived from the statute alone; and to entitle the Plaintiff to it, he must pursue strictly the steps which the same prescribes. The statute requires the notice to appear, to -be published in the state paper and such other paper as the court shall direct. In this case the court directed it to he published in the Courier. This was not done, but the publication was made in the Commercial Advertiser. It is immaterial whether the Defendant has been prejudiced by this change. The court acquired no jurisdiction of the party, and had no right to order the hill to he taken as confessed. Much less could the order be taken of course.
Motion granted, with costs.